.

    T&c   A~JTORNEY            GENERAL
              OP TEXAS
             Auu.rxN   11. TRgAe

                       ‘,
ma& &. u,. XP~r,    E's@ 2

,




          Tou hove d1m.iraqurntd Laotc SdrLaayou
    whetheryoo two entltladto on&U
    alleogo uheinthe daronuantTenR to
    fina nnb tkia rhdhnr the errwt is
    ef tte aolulty,      WI0 mpplio*b2* rcw~olous
                   ull(ttr
    of Art. l-5, (3.C. T:.(00 0monUed)P
         *et. 105j s. c. r ia tte prcoontfcm
    ollcma ttt of&r   on&it    tU him 'teoo',to
    bo ,pir:by +.hooovnty,vhoa the brf*aba5tfail.8
     to pal &Lo flae and OltbP lays   the   tlJn out at
     10 put OR tho pubLto works.